Citation Nr: 1600631	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  Jurisdiction over the Veteran's claims was relocated to the VA RO in Nashville, Tennessee.

The case was previously before the Board in April 2014 and April 2015 when it was remanded for additional development.

In October 2015 the Veteran submitted an application for entitlement to a TDIU.  As a claim of entitlement to a higher initial evaluation for a back disability is currently on appeal, the issue of entitlement to a TDIU is part and parcel of the claim for a higher evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue has been added as indicated above.

The Board acknowledges that the Veteran has submitted a timely notice of disagreement (NOD) as to issues of entitlement to service connection for a right wrist disability and whether the reduction in the evaluation of the Veteran's right ankle disability from 20 percent disabling to 10 percent disabling, effective October 7, 2015, was proper.  A statement of the case has not been issued on any of these issues.  However, the Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC) was issued in September 2015.  Since then, additional medical evidence, including an October 2015 VA medical examination regarding the Veteran's back disability, has been associated with the claims file prior to transfer of the case to the Board.  This examination and other evidence of record submitted subsequent to the September 2015, including the Veteran's statement regarding retiring due to disability, is relevant to the claim of entitlement to a TDIU.  Accordingly, an SSOC must be issued which takes into consideration the evidence associated with the claims file since the September 2015 SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the Veteran a Supplemental Statement of the Case regarding the issues on appeal considering all evidence of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

